Citation Nr: 1015323	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  05-15 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
mechanical low back pain, prior to May 11, 2005.

2.  Entitlement to a rating in excess of 20 percent for 
mechanical low back pain, since May 11, 2005.

3.  Entitlement to a rating in excess of 20 percent for 
cervical osteoarthritis, prior to August 17, 2004.

4.  Entitlement to a rating in excess of 20 percent for 
cervical osteoarthritis, since November 1, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1961 until October 
1982.

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a decision of the 
Montgomery, Alabama, Regional Office (RO).  

In an August 2005 decision, the Board denied the claims.  
Thereafter, the Veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  On the basis 
of an August 2008 Joint Motion for Remand, the Veterans Court 
remanded the issues to the Board for further action.


FINDINGS OF FACT

1.  Prior to May 11, 2005, a low back disability was 
manifested by complaints of pain and limitation of motion.

2.  Since May 11, 2005, a low back disability has been 
manifested by complaints of pain, limitation of motion and 
some fatigability.  

3.  Prior to August 17, 2004, a cervical spine disability was 
manifested by complaints of pain and limitation of motion.  

4.  Since November 1, 2004, a cervical spine disability has 
been manifested by complaints of pain, tenderness, limitation 
of motion and some fatigability.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
mechanical low back pain prior to May 11, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
(DCs) 5292, 5293, 5295, 5289 (2003), DC 5237 (2009).

2.  The criteria for a rating in excess of 20 percent for 
mechanical low back pain since May 11, 2005, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5237 (2009).

3.  The criteria for a rating in excess of 20 percent for 
cervical osteoarthritis prior to August 17, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DCs 5287, 
5290, 5293 (2003), DC 5242 (2009).

4.  The criteria for a rating in excess of 20 percent for 
cervical osteoarthritis since November 1, 2004, have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5242 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2009).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  In determining the 
degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C .F.R. § 4.59. 

The RO assigned a staged rating for the Veteran's mechanical 
low back pain disability.  Regarding the cervical 
osteoarthritis disability, the Board concludes that the 
disability has not significantly changed and that a uniform 
rating is warranted during the time frame addressed in this 
decision.  

The Board observes that the rating schedule for evaluating 
the spine changed during the pendency of this appeal.  
Initially, the RO rated the Veteran's low back disability 
under pre-amended DC 5295 (lumbosacral strain) and assigned a 
10 percent rating.  His low back disability has subsequently 
been considered under the amended intervertebral disc and 
amended spine regulations.  

The pre-amended rating criteria for DC 5295, in effect prior 
to September 26, 2003, provided for a 10 percent rating when 
there was characteristic pain on motion; a 20 percent rating 
when there was muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position; and a 40 percent rating for severe lumbosacral 
strain; with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or with some of the above with abnormal mobility 
on forced motion.

Regarding the cervical spine disability, the RO rated the 
disability under pre-amended DC 5003-5290 (limitation of 
motion) and assigned a 20 percent rating.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen.  

The Veteran's disability has subsequently been considered 
under the amended intervertebral disc and amended spine 
regulations.  The pre-amended rating criteria for DC 5290, in 
effect prior to September 26, 2003, provided a 10 percent 
rating for slight limitation of motion of the cervical spine, 
a 20 percent rating for moderate limitation of motion, and a 
30 percent rating for severe limitation of motion.  

For intervertebral disc syndrome, the pre-amended criteria, 
in effect prior to September 23, 2002, provided a 10 percent 
evaluation where intervertebral disc syndrome was mild and a 
20 percent evaluation where there was moderate intervertebral 
disc syndrome with recurring attacks.  

A 40 percent rating was provided for severe intervertebral 
disc syndrome with recurring attacks with intermittent 
relief.  A maximum 60 percent rating was assigned for 
intervertebral disc syndrome when the condition was 
pronounced in degree, with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm and an absent ankle jerk or other 
neurological findings appropriate to the site of the diseased 
disc and little intermittent relief.  38 C.F.R. § 4.71a, DC 
5293. 

Effective from September 2002, intervertebral disc syndrome 
is evaluated (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (combined 
ratings table) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

A maximum 60 percent rating is warranted when rating based on 
incapacitating episodes, and such is assigned when there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A 40 percent rating is 
assigned for incapacitating episodes having a total duration 
of at least four weeks, but less than six weeks during the 
past 12 months.  

Note 1 provides that for the purposes of evaluations under DC 
5293, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurological 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note 2 provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 67 Fed. Reg. 54345 
(2002).

Effective from September 2003, the diagnostic criteria for 
intervertebral disc syndrome was renumbered as DC 5243.  The 
regulations remained the same in effect.  However, there was 
some minor re-phrasing.  In this respect, DC 5243 provided 
the following: Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  It 
also deleted the pre-amended Note 2.

Under the general rating formula for diseases and injuries of 
the spine, a 10 percent rating is assigned for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height.  

A 20 percent rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30 percent rating is assigned for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.  A 40 percent rating is assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine is 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine; and 100 percent 
for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. 

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Entitlement to a Rating in Excess of 10 Percent for 
Mechanical Low Back Pain, Prior to May 11, 2005

The Veteran has appealed the denial of a higher rating for 
mechanical low back pain, rated as 10 percent disabling prior 
to May 11, 2005.  In order to receive a rating higher under 
the pre-amended spine and disc regulations, the medical 
evidence must show: favorable ankylosis (40 percent under 
pre-amended DC 5289); moderate limitation of motion (20 
percent under pre-amended DC 5292); moderate intervertebral 
disc syndrome with recurring attacks (20 percent under pre-
amended DC 5293); or lumbosacral strain where there was 
muscle spasm on extreme forward bending and unilateral loss 
of lateral spine motion in a standing position (20 percent 
under pre-amended DC 5295).

The Board finds that a higher rating for mechanical low back 
pain is not warranted.  In this regard, the Board notes that 
examination in June 2004 revealed the lumbar spine had 
forward flexion to 70 degrees, extension to 10 degrees, left 
and right flexion to 20 degrees, and left and right lateral 
rotation to 20 degrees.  It was noted that the above appeared 
fairly normal for the Veteran's age and body build, and that 
there was no interference with his gait.  There was also no 
significant pain with range of motion and/or repetitive 
motion, and no neurological deficits.  

In light of the above, there is no basis for a higher rating 
under pre-amended DC 5292.  Although the Veteran complained 
of back pain, nothing in the treatment records nor other 
evidence within the relevant time frame indicate that there 
was moderate limitation of motion of the lumbar spine.  

Specifically, in the June 2004 examination, it was noted that 
there were no significant changes in range of motion or his 
ability to work associated with the lower back.  The examiner 
noted that functionally the Veteran was able to do his 
activities of daily living (ADLs) as far as the lower back 
but that he was limited somewhat in any significant over 
exertional activities.  Furthermore, the Veteran reported 
that there were no significant changes in his back.  As the 
evidence does not show moderate limitation of motion, a 
higher rating under pre-amended DC 5292 is not warranted.  

Similarly, the Board finds that the evidence does not support 
a finding of ankylosis of the lumbar spine.  For definitional 
purposes, ankylosis is a fixation of the joint. The lumbar 
spine had forward flexion to 70 degrees and extension to 10 
degrees.  Given the ranges of motion reported above, the 
evidence does not show ankylosis of the lumbar spine and 
there is no basis under pre-amended DC 5289 for a rating in 
excess of.  

The evidence of record also does not establish that the 
Veteran's disability approximates the criteria for a 20 
percent rating under pre-amended DC 5295.  In this case, the 
current 10 percent rating contemplates pain as described by 
the Veteran.  As there is no evidence of muscle spasms or 
loss of lateral spine motion, a higher rating is not 
warranted under pre-amended DC 5295.  With respect to a 
higher rating based intervertebral disc regulations under DC 
5293, the Board notes that during this time frame there is no 
showing of moderate intervertebral disc syndrome with 
recurring attacks.  

The Board further finds that the evidence does not support a 
higher rating under the amended regulations.  In this regard, 
the Veteran's disability is rated under DC 5237.  The current 
rating contemplates periarticular pathology productive of 
painful motion.  38 C.F.R. § 4.59.  It is also consistent 
with forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  

To warrant a higher rating during this time frame the 
evidence must show forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

The Board finds that the evidence does not support a higher 
rating under the amended regulations.  In this regard, the 
Board finds that there is no basis for a higher rating based 
on forward flexion of the thoracolumbar spine.  The June 2004 
examination revealed flexion to 70 degrees, extension to 10 
degrees, side to side lateral flexion to 20 degrees and side 
to side rotation to 20 degrees.  The Veteran's ranges of 
motion added together are as follows: 70 (forward flexion) + 
10 (extension) + 20 (left lateral flexion) + 20 (right 
lateral flexion) + 20 (right rotation) + 20 (left rotation) = 
a total of 160 degrees.  The combined range of motion 
totaling 160 degrees is well above the level which would 
support a 20 percent rating.  

Even when considering the Veteran's complaints of pain, the 
Board finds that the evidence does not support a higher 
rating under this provision of the amended regulations.  
Furthermore, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour may warrant a 
higher rating.  However, while he reported complaints of 
pain, the June 2004 VA examination noted no interference with 
his gait.  Therefore, the evidence does not support a higher 
rating under this provision of the amended regulations.  

With regards to intervertebral disc syndrome, the Board notes 
that a June 2004 VA examination report indicates degenerative 
disc disease of the lumbar spine.  Nonetheless, the Board 
notes that during this time frame the Veteran did not report 
any incapacitating episodes.  In light of the lack of 
evidence demonstrating any episodes requiring bed rest 
prescribed by a physician and treatment by a physician for 
IVDS, and indeed, in light of the lack any assertion on the 
part of the Veteran that the criteria for incapacitating 
episodes have been met, the Board finds that a higher rating 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes is not warranted.  

In sum, the Board has reviewed the evidence of record and 
finds that the evidence does not demonstrate findings 
consistent with the criteria for the next-higher disability 
rating, even when considering additional functional 
limitation due to factors such as pain.  

Entitlement to a Rating in Excess of 20 Percent for 
Mechanical Low Back Pain, Since May 11, 2005

The Veteran has appealed the denial of a rating higher than 
20 percent disabling for mechanical low back pain.  The 
Veteran's mechanical low back pain is rated as 20 percent 
disabling under DC 5237.  The current rating contemplates 
periarticular pathology productive of painful motion.  
38 C.F.R. § 4.59.  It is also consistent with forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  

To warrant a rating in excess of the evidence must show 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A higher rating may also be based upon the frequency 
and duration of incapacitating episodes.  

Based upon the evidence of record, the Board finds that a 
rating higher than 20 percent disabling for mechanical low 
back pain is not warranted.  In this regard, the Board notes 
that the evidence shows the remaining functional forward 
flexion of the thoracolumbar spine is greater than 30 
degrees.  Examination in May 2005 revealed forward flexion to 
45 degrees and examination in October 2009 revealed forward 
flexion to 50 degrees.  

While acknowledging the complaints and findings of low back 
pain as detailed above, the competent evidence simply does 
not show that such pain has resulted in additional functional 
limitation such as to find that the Veteran's disability 
picture most nearly approximates the next-higher rating.  Of 
note, the VA examination in May 2005 specifically found that 
there was no additional limitation of motion after repetitive 
motion.  

At most, the evidence shows flexion limited to 45 degrees.  
Although the Veteran has reported competent evidence of pain, 
he has not established how that pain functionally limits him 
to a specific degree.  The Board accepts that he has 
functional impairment.  The Board also finds his reports of 
symptomatology to be credible; however, neither the lay nor 
medical evidence reflects the functional equivalent of 
limitation of motion required to warrant a higher rating.  

The Board further finds that there is no showing of ankylosis 
of the entire thoracolumbar spine.  For definitional 
purposes, ankylosis is a fixation of the joint. Examination 
in October 2009 showed flexion to 50 degrees and extension to 
10 degrees and examination in May 2005 revealed flexion to 45 
degrees and extension to 20 degrees.  Given the ranges of 
motion reported above, a higher rating is not warranted on 
this basis.  

The Board has considered whether the Veteran's service-
connected lumbar spine disability would warrant a higher 
rating if rated on the basis of incapacitating episodes.  In 
the May 2005 VA examination, he described 8-10 flare-ups of 
neck and back pain over the course of the month.  However, 
the VA examiner noted that the Veteran has not had any 
prescribed bed rest for his back within the last year.  

Further, although the Veteran reported bed rest in the May 
2005 examination, neither the lay or medical evidence 
suggests that there had been physician prescribed bed rest.  
The Board recognizes that in the October 2009 examination the 
Veteran reported that he was given two weeks of bed rest 
following x-stop surgery in January 2009.  The VA examiner 
noted that no other bed rest was noted to have been given in 
the past year.  

To warrant an increased rating based on IVDS with 
incapacitating episodes the evidence must show a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  Although there is some showing of physician 
prescribed bed rest in 2009, there is no showing of at least 
4 weeks but less than 6 weeks of physician prescribed bed 
rest within a 12 month period.  Rather, at most the evidence 
shows two weeks of physician prescribed bed rest within a 
year.  Accordingly, a higher rating under DC 5243 in not 
warranted.  

With regard to neurologic abnormalities, the Board recognizes 
that in October 2009 the Veteran reported pain that radiated 
down his legs.  He further reported tingling and numbness in 
his legs.  However, the Board notes that examination revealed 
motor strength was 5/5 in the lower extremities.  
Furthermore, the examiner diagnosed lumbar spine with 
subjective radicular symptoms without objective neurological 
findings.  

The Board also notes that examination in May 2005 revealed no 
focal strength deficits of the lower extremities and no 
radicular pain on straight leg raising.  Sensation and 
reflexes were also intact in the lower extremities.  As such, 
the Board finds that there is no evidence of any neurologic 
manifestations associated with the lumbar spine disability 
which require separate compensable ratings.  Rather, the 
evidence shows subjective radicular symptoms without 
objective neurological findings.  In sum, although the 
Veteran experiences low back pain, this does not approximate 
the criteria for a rating higher 20 percent disabling based 
on limitation of motion or functional equivalent.  

Entitlement to a Rating in Excess of 20 Percent for Cervical 
Osteoarthritis, Prior to August 17, 2004

The Veteran has appealed the denial of an increased rating 
for cervical osteoarthritis with mild radiculopathy, rated as 
20 percent disabling prior to August 17, 2004.  
In order for the Veteran to receive a rating higher than 20 
percent disabling for his cervical spine disability under the 
pre-amended spine and disc regulations, the evidence must 
show favorable ankylosis (30 percent under pre-amended DC 
5287); severe limitation of motion (30 percent under pre-
amended DC 5290); or severe intervertebral disc syndrome, 
with recurring attacks with intermittent relief (40 percent 
under pre-amended DC 5293).

The Board finds that an increased rating for the Veteran's 
cervical osteoarthritis is not warranted for the time period 
specified above.  In this regard, the Board notes that 
examination in June 2004 revealed forward flexion to 30 
degrees, extension to 15 degrees, left and right lateral 
flexion to 30 degrees, and left and right lateral rotation to 
50 degrees.  It was noted that the limits of the above 
created pain and that repetitive motion created pain in the 
neck.  

Given the ranges of motion above, the Board finds that the 
evidence does not support a finding of ankylosis of the 
cervical spine.  Because the evidence does not show ankylosis 
of the cervical spine, there is no basis under pre-amended DC 
5287 for an increased rating.  

Furthermore, there is no basis for a higher rating under pre-
amended DC 5290.  Although there were complaints of neck 
pain, nothing in the treatment records nor other evidence 
within the relevant time frame indicate that there was severe 
limitation of motion of the cervical spine.  

The Board recognizes that it was noted that the Veteran had 
problems with ADL because of the inability to turn his head 
secondary to the severe disease he had in his neck and that 
he reported in October 2004 that he could not work yet 
because he was in too much pain.  However, such evidence does 
not warrant a finding of severe limitation of motion.  As 
such, the evidence does not support a higher rating under 
pre-amended DC 5290.  

With respect to a higher rating based intervertebral disc 
regulations under DC 5293, the Board notes that during this 
time frame there is no showing of severe intervertebral disc 
syndrome, with recurring attacks with intermittent relief.  

The Board has considered whether the Veteran is entitled to a 
higher rating under the amended regulations.  Under the 
amended regulations, cervical osteoarthritis is rated under 
DC 5242.  This rating contemplates periarticular pathology 
productive of painful motion.  38 C.F.R. § 4.59.  It is also 
consistent with forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  

To warrant an increased rating the evidence must show forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A higher 
rating may also be based upon the frequency and duration of 
incapacitating episodes.  

The Board finds that the evidence does not support a higher 
rating under the amended regulations.  In this regard, the 
Board finds that there is no basis for a higher rating based 
on forward flexion of the cervical spine.  At most, the 
evidence shows flexion of the cervical spine to 30 degrees.  
Although there was pain with movement, it is noted that 
repetitive motion did not generate any further pain.  The 
Board has considered treatment records from September 2003 
and August 2004 which note diminished range of motion of the 
cervical spine.  However, neither of these private treatment 
records discussed numerical values for the alleged 
limitation.

With regards to intervertebral disc syndrome, the Board notes 
that the June 2004 VA examination report indicated severe 
degenerative disease along with bulging and herniated disc 
throughout the cervical spine.  Furthermore, an August 2004 
MRI revealed multilevel degenerative disc disease from C3-4 
through C6-7.  It was additionally noted that the Veteran had 
moderate to severe spinal stenosis at C6-7; moderate spinal 
stenosis at C3-4, C4-5, and C5-6; and mild to moderate 
stenosis at C7-T1.  The report continued by indicating that 
the Veteran did not have congenital narrowing of his cervical 
canal from C3 through T1.  

Nonetheless, the medical evidence does not support a finding 
of incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  As such, the amended intervertebral disc syndrome 
regulations cannot be used to support a higher rating.

The Board has also considered whether a separate evaluation 
should be awarded for neurologic manifestations.  However, 
the Board notes that the Veteran has already received a 
rating for both right upper extremity radiculopathy and left 
upper extremity radiculopathy associated with his service-
connected cervical osteoarthritis, effective July 29, 2003.  
As such, his neurological symptoms are not considered part of 
his service-connected disability, and are not at issue on 
appeal.

Entitlement to a Rating in Excess of 20 Percent for Cervical 
Osteoarthritis, Since November 1, 2004

The Veteran has appealed the denial of an increased rating 
for cervical osteoarthritis with mild radiculopathy.  
Cervical osteoarthritis is rated as 20 percent disabling 
under DC 5242.  The current rating contemplates periarticular 
pathology productive of painful motion.  38 C.F.R. § 4.59.  
It is also consistent with forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

To warrant an increased rating the evidence must show forward 
flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A higher 
rating may also be based upon the frequency and duration of 
incapacitating episodes.  

At the outset, the Board notes that the Veteran was assigned 
a temporary evaluation of 100 percent effective August 17, 
2004, through November 1, 2004, due to cervical spine surgery 
necessitating convalescence.  As the 100 percent rating is 
the maximum available award, the Board will next consider 
whether a rating in excess of 20 percent rating is warranted 
from November 1, 2004.

Based upon the evidence of record, the Board finds that a 
rating higher than 20 percent for cervical osteoarthritis is 
not warranted.  The evidence shows the remaining functional 
forward flexion of the cervical spine is greater than 15 
degrees.  In addition, there is also no showing of favorable 
ankylosis of the entire cervical spine.  

The Board notes that examination in October 2009 revealed 
flexion to 40 degrees, examination in August 2007 revealed 
flexion to 20 degrees and examination in May 2005 revealed 
flexion to 30 degrees.  At most, the evidence shows flexion 
limited to 20 degrees.  The Board accepts that the Veteran 
has functional impairment.  The Board also finds the 
Veteran's own reports of symptomatology to be credible; 
however, neither the lay nor medical evidence reflects the 
functional equivalent of limitation of motion required to 
warrant a higher rating.  

The Board has considered whether the Veteran's cervical spine 
disability would warrant a higher rating if rated on the 
basis of incapacitating episodes.  The Board notes that in 
his May 2005 examination he reported he has had prescribed 
bed rest for his neck pain.  He described 8-10 flare-ups of 
neck and back pain over the course of the month.  The August 
2007 VA examiner noted that when he inquired about 
incapacitating episodes that required bed rest, there were no 
episodes recommended by a physician.  

In the October 2009 examination, the Veteran reported that he 
was given two weeks of bed rest following x-stop surgery in 
January 2009.  The VA examiner noted that no other bed rest 
was noted to have been given in the past year.  To warrant an 
increased rating based on IVDS with incapacitating episodes 
the evidence must show a total duration of at least 4 weeks 
but less than 6 weeks during the past 12 months.  

Regarding the Veteran's May 2005 assertions that he had been 
prescribed bed rest for his neck pain, the Board notes that 
there is no indication in the file to support his assertion.  
As bed rest must be prescribed by a physician, the absence of 
medical evidence reflecting bed rest is given more probative 
weight than his statements as to the need to have bed rest.  
Although there is some showing of physician prescribed bed 
rest in 2009, there is no showing of at least 4 weeks but 
less than 6 weeks of physician prescribed bed rest within a 
12 month period.  Rather, at most the evidence shows two 
weeks of physician prescribed bed rest within a year.  

With regard to neurologic abnormalities, the Board notes that 
the Veteran has already received a rating for both right 
upper extremity radiculopathy and left upper extremity 
radiculopathy associated with this service connected cervical 
osteoarthritis.  As such, his neurological symptoms are not 
considered part of his service-connected disability, and are 
not at issue on appeal.

With respect to all the claims, the Board has reviewed the 
evidence of record and finds that the evidence does not 
demonstrate findings consistent with the criteria for the 
next-higher disability ratings, even when considering 
additional functional limitation due to factors such as pain.  
Moreover, the criteria for a higher ratings have not been met 
based on incapacitating episodes.  

The Board notes that the Veteran is competent to report that 
his disabilities are worse.  However, the more probative 
evidence consists of that prepared by skilled professionals, 
and such evidence demonstrates that ratings in excess of 
those currently assigned are not for application.  The Board 
has considered all potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, whether or not they have been raised by 
the Veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board has found no section that 
provides a basis upon which to assign higher evaluations.  
Accordingly, the preponderance of the evidence is against the 
assignment of higher ratings and the appeals are denied. 

Next, consideration of referral for an extraschedular rating 
requires a three-step inquiry. See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 
No.2008-7135 (Fed. Cir. Jul. 17, 2009).  The first question 
is whether the schedular rating adequately contemplates the 
veteran's disability picture.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, then the second inquiry is whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
governing norms.  If the veteran's disability picture meets 
the second inquiry, then the third step is to refer the case 
to the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Here, the Board finds that the record reflects that the 
Veteran has not required frequent periods of hospitalization 
for his disabilities and that the manifestations of the 
disabilities are contemplated by the schedular criteria.  In 
this regard, the Board has considered the statements of the 
May 2005 VA examiner.  The examiner noted that, regarding the 
effects on his occupation, the Veteran was bothered by long 
periods of cervical flexion while having to look down in his 
cash drawer, that his back was bothered by bending and 
lifting packages, and that he was advised to lift no more 
than 10 pounds by his physician.  

The Board has also considered Dr. D's August 2005 statement 
that because of the Veteran's multiple complaints, 
particularly those that impact his back and neck, he advised 
the Veteran to retire from the postal service because his 
continued working was detrimental to his health.  In June 
2009, Dr. D also related that because of the Veteran's 
continued problems for so many years, to include lumbar 
degenerative disc disease, the Veteran is unable to be 
employed and that such has occurred since August 2005.  

Furthermore, the Board has taken into consideration the 
October 2009 VA examiner's notation that the Veteran's 
cervical and lumbar degenerative arthritis would definitely 
prevent him from doing any type of physical or mechanical 
work.  The examiner noted that the Veteran is able to use a 
computer, knows how to use a phone, and can drive locally 
only for a short distance.  The examiner opined that if the 
Veteran has more frequent flare ups, he would definitely not 
be able to do any type of physical work but could possibly do 
sedentary work provided that his flare ups did not increase.  
All of the above statements have been taken into 
consideration.  

However, when the evidence is viewed as a whole, the Board 
finds that the schedular rating adequately contemplates the 
Veteran's disability picture.  Although the Board recognizes 
the Veteran's functional limitations, the schedular criteria, 
which address issues regarding range of motion, the impact of 
flare-ups, painful motion, recurring attacks, sciatic 
neuropathy, muscle spasms, and neurological findings, 
adequately addresses his symptoms and complaints.  

Further, except as already accounted for, the Veteran's 
treatment has been on an outpatient basis and he had not 
required frequent hospitalization.  Therefore, referral of 
the case for extra-schedular consideration is not in order.   

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) 
(West 2002).  In the event that a VA notice error occurs 
regarding the information or evidence necessary to 
substantiate a claim, VA bears the burden to show that the 
error was harmless.  However, the appellant bears the burden 
of showing harm when not notified whether the necessary 
information or evidence is expected to be obtained by VA or 
provided by the appellant.  See Shinseki v. Sanders, 556 U.S. 
___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in 
February 2004, prior to the initial RO decision that is the 
subject of this appeal.  The letter informed him of what 
evidence was required to substantiate the claims and of his 
and VA's respective duties for obtaining evidence.  Follow-up 
letters were provided in September 2004 and March 2006.

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disability.  Any questions as to the 
appropriate effective date to be assigned are moot as the 
claim has been denied. 

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  The Board finds that the VA 
examinations were adequate.  The examiners reviewed the 
history, established clinical findings and presented reasons 
for the opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the Veteran with the development of 
evidence is required. 



	(CONTINUED ON NEXT PAGE)



ORDER

A rating in excess of 10 percent for mechanical low back 
pain, prior to May 11, 2005, is denied.

A rating in excess of 20 percent for mechanical low back 
pain, since May 11, 2005, is denied.

A rating in excess of 20 percent for cervical osteoarthritis, 
prior to August 17, 2004, is denied.

A rating in excess of 20 percent for cervical osteoarthritis, 
since November 1, 2004, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


